UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35019 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Louisiana 02-0815311 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No. 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [X] Shares of common stock, par value $.01 per share, outstanding as of November 14, 2011: The registrant had3,051,881 shares of common stock outstanding. INDEX PART I - FINANCIAL INFORMATION Page Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements ofIncome 2 Consolidated Statements of Changes in Stockholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3: Quantitative and Qualitative Disclosures About Market Risk 27 Item 4: Controls and Procedures 27 PART II - OTHER INFORMATION Item 1: Legal Proceedings 27 Item 1A: Risk Factors 27 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3: Defaults Upon Senior Securities 28 Item 4: [Removed and Reserved] 28 Item 5: Other Information 28 Item 6: Exhibits 28 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, 2011 June 30, 2011 (In Thousands, Except Share Data) ASSETS Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $1,065 and $6,422 for September 30, 2011 and June 30, 2011, Respectively) $ $ Securities Available-for-Sale Securities Held-to-Maturity Loans Held-for-Sale Loans Receivable, Net of Allowance for Loan Losses of $928 and $842, Respectively Accrued Interest Receivable Premises and Equipment, Net Bank Owned Life Insurance Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ $ Advances from Borrowers for Taxes and Insurance Advances from Federal Home Loan Bank of Dallas Other Accrued Expenses and Liabilities Deferred Tax Liability Total Liabilities STOCKHOLDERS’ EQUITY Preferred Stock – 10,000,000 Shares of $.01 Par Value Authorized; None Issued and Outstanding Common Stock – 40,000,000 Shares of $.01 Par Value Authorized; 3,051,881 Shares and 3,045,829 Shares Issued and Outstanding at September 30, 2011 and June 30, 2010, Respectively 32 32 Additional Paid-in Capital Treasury Stock, at Cost – none at September 30, 2011 and June 30, 2011 Unearned ESOP Stock ) ) Unearned RRP Trust Stock ) ) Retained Earnings Accumulated Other Comprehensive Income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For The Three Months Ended September 30, (In Thousands, Except Per Share Data) INTEREST INCOME Loans, Including Fees $ $ Investment Securities 64 12 Mortgage-Backed Securities Other Interest-Earning Assets 6 4 Total Interest Income INTEREST EXPENSE Deposits Federal Home Loan Bank Borrowings Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES 86 72 Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME Gain on Sale of Loans Gain on Sale of Investments Income on Bank Owned Life Insurance 56 Other Income 92 26 Total Non-Interest Income NON-INTEREST EXPENSE Compensation and Benefits Occupancy and Equipment Data Processing 76 36 Audit and Examination Fees 50 61 Franchise and Bank Shares Tax 95 31 Advertising 60 19 Legal Fees 76 31 Loan and Collection 31 34 Deposit Insurance Premium 25 28 Other Expense Total Non-Interest Expense Income Before Income Taxes PROVISION FOR INCOME TAX EXPENSE Net Income $ $ EARNINGS PER COMMON SHARE(1): Basic $ $ Diluted $ $ DIVIDENDS DECLARED $ $ Prior period earnings per share were adjusted for comparability using the conversion ratio of 0.9110 due to completion of second step offering on December 22, 2010. See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive Income Total Stockholders’ Equity (In Thousands) BALANCE – June 30, 2010 $ 14 $ $ ) $ ) $ $ ) $ $ Net Income Other Comprehensive Income: Changes in Unrealized Gain on Securities Available- for-Sale, Net of TaxEffects ) ) RRP Shares Earned Stock Options Vested 8 8 ESOP Compensation Earned (3
